DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
3. 	Group I: Claims 1-16 and 22, drawn to a fluid pump assembly comprising: a) an outer mount comprising a first permanent magnet;  b) an inner mount comprising a second permanent magnet; and  c) a pump comprising: i) a housing having an outer cover, a stator outer shell connected to the outer cover, a stator inner shell integrally connected to the stator outer shell, and a rear cover connected to the stator outer shell, wherein the stator outer shell has fluid inlets and the outer cover has fluid outlets, the fluid inlets and fluid outlets are fluidly connected by a channel for the flow of fluid therethrough, ii) a rotor body locating in the housing and having rotor magnets received in an annular compartment, and blades configured for causing the flow of fluid through the pump, and iii) stator locating in the housing and configured to interact with the rotor body to rotationally drive the rotor body for causing the flow of fluid through the fluid inlet to the fluid outlet, wherein the inner plate is positioned behind the rear cover and between the stator/rotor body and the inner mount, the inner mount is configured to be position on a first side of a wall of a container, the outer mount is configured to be position in opposing relationship to the inner mount on an opposite second side of the wall of the container, the inner plate is positioned in abutting relationship with the inner mount, such that the first magnet, the second magnet, and the soft magnetic material, , classified in F04D 29/606.
4.	Group II: Claims 17-21, drawn to a container comprising: a) side walls defining an interior; b) an inner mount comprising a first permanent magnet, the inner mount positioned inside the container on one of the side walls; c) an outer mount comprising a second permanent magnet positioned outside the container in opposing relationship to the inner mount; d) a pump comprising: an inner plate having a soft magnetic material, the inner plate is magnetically held in abutting relationship with the inner mount without mechanical support, wherein the first magnet, the second magnet, and the soft magnetic material, collectively establish a magnetic circuit having sufficient strength to mount and hold the outer mount, the inner mount, and the pump in place on the opposite sides of the wall without mechanical support, classified in A01K 63/047.
The inventions are distinct each from the other because of the following reasons: 
5. 	Inventions of Group I and Group II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination (Group II) as claimed does not require the particulars of the subcombination (Group I) as claimed because the combination does not rely upon the specific details of the subcombination for patentability, as the combination does not require the rotor body locating in the housing and having rotor magnets received in an annular compartment, and blades 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
6. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the distinct inventions 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
/L. P./